Citation Nr: 9904256	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from August 1953 to August 1956, 
and from January 1961 to September 1984.

It appears that the veteran may be making a claim separate 
from the claims for increased ratings, regarding entitlement 
to medical treatment.  He asserts that only regular 
chiropractic treatment sessions prevent him from becoming 
practically immobile and indicates that he has difficulty 
paying for such expensive treatment.  He appears to be 
requesting that the VA either provide such treatment free of 
charge or authorize chiropractic treatment for him on a fee 
basis.  The issue of entitlement to VA-provided treatment or 
treatment at VA expense should be raised with the VA Medical 
Center having jurisdiction over the veteran's care.  Because 
this issue has not been developed for appellate review, it 
will be addressed no further herein.


REMAND

The veteran contends his service-connected low back 
disability and his service-connected cervical spine 
disability result in greater impairment than is reflected by 
the currently-assigned disability ratings.  He therefore 
requests that the disability ratings be increased to 
adequately compensate him for his back pain and limitation of 
function.  He states that he has numbness and tingling as 
well as pain which radiate down both legs and asserts that 
these symptoms are related to his low back disability.  He 
also asserts that headaches, tingling in his right arm, and 
swelling in his right hand are caused by his cervical spine 
disability.

Initially, the Board of Veterans' Appeals (Board) notes that 
during an October 1998 videoconference hearing, the veteran 
reported receiving treatment from the Chiropractic 
Performance Care Center in Palo Alto.  Although some records 
of chiropractic treatment are contained in the claims file, 
it does not appear that any of the records in the file 
reflect treatment provided by this particular care provider.  
Furthermore, the most recent treatment reports contained in 
the claims file are dated in July 1997.  Full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, a 
remand to obtain all recent treatment records pertaining to 
the veteran's lumbar and cervical spine is required.

Service connection for the veteran's low back disability and 
cervical spine disability was granted on the basis that the 
disabilities are related to an injury sustained in service 
during a tank accident.  However, evidence of record 
indicates that the veteran has been involved in three recent 
automobile accidents between 1994 and 1996.  During the 
October 1998 hearing, the veteran testified he observed an 
increase in the severity of his back and neck symptoms after 
these accidents.  In rating disabilities, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14.  The Board is of the 
opinion that the medical evidence of record currently does 
not contain adequate information pertaining to which 
particular symptoms arise from each injury.  Prior to further 
review of the veteran's appeal, such evidence should be 
obtained.

As noted above, the veteran contends that radiating numbness, 
tingling and pain are related to his low back disability.  He 
also asserts that headaches, tingling in his right arm, and 
swelling in his right hand are caused by his cervical spine 
disability.  Although the report of the most recent VA 
examination contains a summary of the veteran's complaints 
regarding nerve involvement, the report does not address 
whether the numbness, tingling, headaches, and right hand 
swelling are related to the residuals of the injury in 
service.  Furthermore, the report of this examination does 
not address the effects, if any, of the intervening post-
service automobile accidents upon the veteran's entire 
disability picture.  

Lastly, the Board observes that the veteran and his 
representative have asserted that the veteran's back 
disabilities could more appropriately be rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  The RO should 
consider this request, making findings and conclusions which 
would facilitate appellate review of the RO's decision. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for disability of 
the lumbar and cervical spine since 1997, 
including the Chiropractic Performance 
Care Center in Palo Alto.  After securing 
the necessary release(s), the RO should 
obtain these records for inclusion in the 
veteran's claims files.

2.  After obtaining the records requested 
above, the veteran should be afforded VA 
orthopedic and neurological examinations 
to evaluate the nature and severity of 
the veteran's back disabilities.  The 
claims files must be made available to 
the examiners for review before the 
examination.  All tests and studies 
deemed helpful by both examiners should 
be conducted in conjunction with the 
examinations and the results made 
available to the examiners for review.  
Each examiner should identify and 
completely describe all back pathology, 
specifically attributing each symptom to 
the pathology underlying it.  Each 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion 
measurements.  The examiners should also 
record information concerning pain on 
use, objective manifestations of pain, 
and comment on the functional 
limitations, if any, caused by the 
service-connected lumbar spine and 
cervical spine disabilities.  The 
examiners are requested to identify that 
symptomatology relating to the veteran's 
original inservice injury, as opposed to 
that symptomatology related to the 
subsequent automobile accidents.  If it 
is not possible to separate the 
symptomatology on this basis, this should 
be fully explained.  The complete 
rationale for all opinions expressed 
should be fully explained.

3.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with this remand, 
including all of the requested opinions 
and findings.  If not, the reports should 
be returned to the examiners for 
corrective action.  Additionally, if 
anything in the reports appears 
inconsistent with the other report, they 
should be returned to the examiners for 
additional explanation, clarification, or 
if necessary, reconciliation of the two 
differing opinions.

4.  After the development requested above 
has been completed, the RO should again 
review the record, considering all 
pertinent Diagnostic Code(s) appropriate 
to rating the veteran's back 
disabilities, including Diagnostic Code 
5293.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


